Citation Nr: 1103810	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January and May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for a major 
depressive disorder and entitlement to TDIU.  

In October 2010 the Veteran testified at a hearing before the 
undersigned Veterans' Law Judge.  Following the hearing, the 
Veteran submitted additional evidence in support of his claims 
and waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that 
will result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claims 
requires additional development.

The Veteran contends that he developed a psychiatric disorder in 
service, and that he is unable to secure or follow a 
substantially gainful occupation due to his psychiatric 
condition.  

The Veteran's service treatment records show that in March 1966, 
he was hospitalized for depression.  On psychiatric evaluation on 
March 26, 1966, and on service induction in February 1964, it was 
noted that the Veteran was enuretic until the age of 14.  The 
Veteran also reported having undergone a brief course of 
supportive case work counseling when his sister was being treated 
for behavioral disturbances.  The Veteran was diagnosed with 
depressive reaction and passive aggressive personality disorder.  
The psychiatrist determined that the Veteran's psychiatric 
disorder preexisted service and recommended that the Veteran be 
administratively separated from service on the basis of a 
preexisting personality disorder.  The Veteran's discharge 
examination listed a diagnosis of passive aggressive personality 
disorder with depression, predating military service.  

In an October 2010 medical opinion report, the Veteran's treating 
psychiatrist, Dr. F.T., noted that he had treated the Veteran 
since 1997.  At the time, the Veteran reported onset of 
psychiatric symptoms in service following an incident during 
which he correctly assembled a 20 millimeter cannon that his 
superior officer had previously misassembled.  Reportedly the 
Veteran was then targeted by his superior officer who 
subsequently assigned him to undesirable chores, until the 
Veteran became depressed.  Dr. F.T. opined that the in-service 
incident on a more "probable basis" was the cause and beginning 
of the Veteran's recurrent depressions.  The Board recognizes 
that Dr. F.T.'s statement suggest a nexus between the Veteran's 
psychiatric disability and his period of active service.  But 
such an equivocal statement regarding the etiology of this 
condition is not sufficiently probative to make a decision in 
this appeal.  Additionally, the opinion was not supported by a 
rationale, which weighs against their probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it 
significant that Dr. F.T. did not indicate that he had reviewed 
the Veteran's medical records.  Accordingly, the Board finds that 
Dr. F.T.'s opinion, standing alone, is too speculative to warrant 
a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim for service connection, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010); 

The Board recognizes that the Veteran underwent a QTC psychiatric 
examination in October 2007, which recorded diagnoses of 
recurrent major depressive disorder, treatment refractory; 
obsessive compulsive disorder; and mixed personality disorder 
with obsessive-compulsive trait.  However, the examiner did not 
comment on the etiology of the diagnosed conditions, nor did the 
examiner note having reviewed the Veteran's medical records.  
Accordingly, it remains unclear to the Board whether an acquired 
psychiatric disorder was incurred in or aggravated by service.  
Therefore, the Board finds that a remand for additional VA 
examination and opinion is necessary in order to fully and fairly 
address the merits of the Veteran's claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Board further finds that the claim for a TDIU is inextricably 
intertwined with the claim for service connection for an acquired 
psychiatric disorder, given that a decision on the pending claim 
for service connection, if  granted, could result in eligibility 
for a TDIU.  Therefore, consideration of the claim for a TDIU 
must be deferred until after a decision is rendered on the claim 
for service connection for an acquired psychiatric disorder.  
Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are 
inextricably intertwined when a decision on one issue would have 
a significant impact on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination to ascertain the etiology and 
approximate date of onset of any currently 
diagnosed psychiatric disability.  The 
examiner should review the claims file and 
the report should note that review.  The 
examiner should provide an opinion as to the 
following:

a) Specify all currently diagnosed 
psychiatric disabilities and provide a full 
multiaxial diagnosis pursuant to DSM-IV.

b) Is it at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder is related to 
the Veteran's active service?  The examiner 
should specifically comment on whether any 
currently diagnosed psychiatric disorder 
had its initial manifestation during active 
service.  The examiner must consider lay 
statements regarding in-service occurrence 
of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner is asked to 
comment on the clinical significance of the 
service medical records, to include the 
March 22, 1966, psychiatric evaluation; 
post-service medical records in 1995; and 
the October 2010 medical opinion report 
from Dr. F.T.   

c) If a psychiatric disorder was not 
incurred during active service, is there 
clear and unmistakable evidence that any 
psychiatric disability pre-existed service?  
If so, is it at least as likely as not (50 
percent probability or greater) that any 
pre-existing acquired psychiatric disorder 
underwent an increased in disability beyond 
the natural progress of the condition 
during active duty?  The examiner should 
comment on the clinical significance of the 
March 22, 1966, psychiatric evaluation 
report that documented a pre-service 
medical history of counseling and enuresis 
until age 14, with a diagnosis of a 
preexisting psychiatric condition.  

2.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


